Title: From John Adams to Thomas Jefferson, 22 June 1815
From: Adams, John
To: Jefferson, Thomas



Dr Sir
Quincy June 22d 15

Can you give me any Information, concerning A. G. Camus? Is he a Chateaubriand? Or a Marquis D’Argens? Does he mean to abolish Christianity? Or to restore the Inquisition, the Jesuits, the Pope and the Devil?
Within a few days, I have received a thing as unexpected to me as an Appartition from the dead; “Rapport a L’Institut National, Par A. G. Camus, imprime par ordre de L’Institut, Pluviose An XI.
In page 55 of this report he says
“Certain Pieces which I found in the Chamber of Accounts in Brussells gave me useful indications, concerning the grand Collection of the Bollandists; and conducted me, to make researches into the State of that Work, unfortunately interrupted at this day. It would add to the Institut to propose to Government the means of compleating it; as it has done with Success, for the collection of the historians of France, of diplomas and ordinances. Permit me, to dwell a few minutes on this important Work. Note, “The Committee of the Institut, for proposing and Superintending the litterary labours, in the month of Frimaire an XI, wrote to the Minister of the interiour, requesting him to give orders, to the Prefect of the Dyle, and to the Prefect of the Two Nethes, to summon the Citizens, Debue, Fonson, Heyten, and all others, who had taken any part, in the sequel of the Work of the Bollandists’; to confer with these persons, as well concerning the continuation of this Work, as concerning the cession of the materials destined for the continuation of it; to promise to the Continuators of the Bollandists, the support of the french Government, and to render an Account of their Conferences.” End of the Note.
“Almost all the History of Europe, and a part of that of that of the East, from the Seventh Century, to the thirteenth, is in the Lives of Personages, to whom have been given the title of Saints. Every one may have remarked, that in reading history, there is no event of any importance, in civil order, in which, Some Bishop, Some Abby, Some Monk, or Some Saint did not take a part. It is therefore, a great Service, rendered by the Jesuits, known under the name of the Bollandists, to those who would write History, to have formed the immense Collection, extended to the Fifty two Volumes in folio, known under the title of The Acts of the Saints. The Service they have rendered to Litterature, is considerably augmented by the insertion in their Acts of the Saints, a great number of Diplomas and dissertations, the greatest part of which, are Models of Criticism. There is no man, among the learned, who does not interest himself, in this great collection. My intension is not to recall to your recollection the original authors or their first labours. We may easily know them, by turning over the leaves of the Collection, or if We would find the result already written, it is in the historical library of Meusel, T.1.part.1.p.306 or in the Manuel of litterary history by Bouginé. T.2.p.641. I Shall date what I have to Say to you, only from the epoch of the suppression of the Society of which the Bollandists were Members.
At that time, three Jesuits were employed in the collection of the Acts of the Saints; to Witt; the Fathers, De Bie, De Bue, and Hubens. The Father Gesquière who had also laboured at the Acts of the Saints, reduced a particular collection intitled select fragments from belgical Writers, and extracts or Refferences to matters contained in a collection intitled Musæum of Bellarmine. These four Monks inhabited the House of the Jesuits at Antwerp. Independently of the Use of the Library of the Convent, the Bollandists had their particular Library, the most important portion of which was a State of the Lives of the Saints for every day of the Month, with indiations of the Books in which were found those which were already printed, and the original Manuscripts, or the copies of Manuscripts, which were not yet printed. They frequently quote this particular Collection in their general Collection. The greatest part of the Copies they had assembled were the fruit of a Journey of the Fathers Papebroch and Henshen made to Rome in 1660; They remained there ‘till 1662. Papebroch and his Associate brought from Rome, Copies of Seven hundred Lives of Saints in greek or in latin. The Citizen La Serna, has in his Library a Copy taken by himself, from the Originals, of the relation of the Journey of Papebroch to Rome, and of the Correspondence of Henshen with his Colleagues. The Relation and the Correspondence are in latin. See Catalogue de La Serna.T.3.No.3903.
After the Suppression of the Jesuits, The Commissiones apposed their Seals upon the Library of the Bollandists, as well as on that of the Jesuits of Antwerp. But Mr. Girard, then Secretary of the Accademy of Brussells, who is still living, and who furnished me a part of the documents I use; charged with the Inventory and Sale of the Books, withdrew those of the Bollandsts and transported them to Brussells.
The Academy of Brussells, proposed to continue the Acts of the Saints under its own Name, and for this purpose to admit the four Jesuits into the number of its members. The Father Gesquiere alone consented to this Arrangement. The other Jesuits obtained of Government, through the intervention of the Bishop Neustadt, the assurance, that they might continue their Collection. In Effect the Empress Maria Theresa approved, by a decree of the 19th. of June 1778 a plan which was presented to her, for the continuation of the Works, both of the Bollandists and of Gesquiere. This plan is in ample detail. It contains twenty Articles, and would be useful to consult, if any Persons Should resume the Acts of the Saints. The establishment of the Jesuits was fixed in the Abby of Caudenberg at Brussells; the library of the Bollandists was transported to that place; one of the Monks of the Abby, was associated with them; and the Father Hubens being dead, was replaced by the Father Berthod, a Benedictin, died in 1789.
The Abby of Caudenberg, having been suppressed, the Government assigned to Bollandists a place in the ancient Colledge of the Jesuits at Brussells. They there placed their Library and went there to live. There they published the Fifty first Volume of their collection in 1786. the fifth tome of the month of October, printed at Brussels, at the Printing Press. Imperial and Royal, in Types Imperial and Royal. (in Typis Cæsario regiis) They had then two Associates, and the flattered themselves that the Emperor would continue to furnish the expence their labours. Nevertheless, in 1788, the establishment of the Bollandists was suppressed, and they even proposed to sell the Stock of the printed Volumes: But, by an Instruction (Avis) of the 6th. December 1788, the Ecclesiastical Commission superceded the Sale, till the result could be known of a Negotiation which the Father De Bie, had commenced with the Abby of Saint Blaise to establish the Authors and transport the Stock of the Work, as well as the materials for its continuation at Saint-Blaise.
In the meantime, the Abby of Tongerloo, offered the Government, to purchase the Library and the Stock of the Bollandists, and to cause the Work to be continued by the ancient Bollandists with the Monks of Tongerloo associated with them. These propositions were accepted: the Fathers De Bie, De Bue and Gesquiere removed to Tongerloo; the Monks of Caudenberg refused to follow them, though they had been associated with them. On the Entry of the French Troops into Belgium, the Monks of  Tongerloo quitted their Abbay: the Fathers de Bie and Gesquiere retired into Germany where they died; the Father De Bue, retired to the City of Hall, heretofore Province of Hainault, his native Country. He lives, but is very aged. One of the Monks of Tongerloo, who had been associated with them is the Father Heylen: they were not able to inform me, of the place of His residence. Another Monk, associated the Bollandists of 1780 is the Father Fonson, who resides at Brussells.
In the midst of these troubles, the Bollandists have caused to be printed the fifty second Volume of the Acts of the Saints, the sixth Volume of the Month of October. The fifty first volume is not common in commerce; because the sale of it, has been interrupted, by the continual Changes of the residence of Bollandists. The fifty Second Volume, or the Sixth of the Same month of October, is much more rare. Few Persons know its Existence. The Citizen Lerna has given me the 296 first pages of the Volume which he believes were printed at Tongerloo. He is persuaded that the Rest of the Volume exists; and he thinks it was at Rome that it was finished. (terminé).
The Citizen D’Herbouville, Préfect of the department of the two Neths at Antwerp, has made, for about 18 months, attempts, with the ancient Bollandists, to engage them, to resume their labours. They have not had Success. Perhaps the present moment, would be the most critical. (opportune). especially if the Government Should consent to give the Bollandists Assurance of their Safety.
The essential point would be to make Sure of the Existence of the Manuscripts which I have indicated; and which by the relation of the Citizen La Serna, filled a Body of a Library of about three toises in Length, and two in breadth. If these Manuscripts Still exist, is easy to terminate, the Acts of the Saints; because We Shall have a the necessary Materials. If these Manuscripts are lost, we must despair to See this Collection compleated.
I have enlarged, a little, in this digression, on the Acts of the Saints, because it is a Work of great importance; and because these documents, which cannot be obtained with any Exactitude but upon the Spots; Seem to me to be among the principal Objects, which your Travellers have to collect, and of which they ought to give you an Account.”
Now, my Friend Jefferson! I await your Observations on this Morcell. You may think I waste my time and yours. I do not think so. If you will look into the “Nouveau Dictionaire Historique, under the Words “Bollandus, Heinshemius and Papebrock you will find more particulars of the Rise and progress of this great Work “The Acts of the Saints.”
I shall make only an Observation or two.
1. The Pope never suppressed the Work, and Maria Theresia, established it. It therefore, must be Catholick.
2. Notwithstanding the Professions of the Bollandists, to discriminate the true from the false Miracles and the dubious from both; I Suspect that the false, will be found the fewest, the dubious the next, and the true the most numerous of all.
3. From all that I have read, of the Legends, of the Lives and Writings of the Saints and even of the Fathers, and of Ecclesiastical History in general: I have no doubt that the Acta Sanctorum is the most enormous Mass of Lies Frauds, Hypocracy and Imposture, that ever was heaped together upon this globe. If it were impartially consulted it would do more to open the Eyes of Man kind, than all the Phylosopher of the 18th. Century, who were as great Hypocrites as any of the Phylosophers or Theologians of Antiquity.
John Adams